DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-18, 21-23, and 25-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The dependent claims include numerous elements which lack proper antecedent basis, because most of the dependent claims are recite in a format requiring at least one of: a list of elements.  Such formatting requires that the elements may be considered in the alternative and still satisfy the claim.  However, at various points, certain of the alternatives will reference elements which are only introduced in prior alternatives, and there is no stated requirement that they be used together.  Specific examples are as follows:	Claim 16, the “base unit” is introduced in a, and then referenced in both b and c even though the claim language allows for them to be alternatives.  If a is not present, then b and c would lack proper antecedent for a “base unit.”
	Claim 17 refers to “the base unit” but lacks antecedent; claim 17 depends from claim 15, not claim 16 (and not claim 16 alternative a).  Additionally, alternative d of claim 17 appears to require c of claim 17, even though the claim does not require employing them in combination.
Claim 18 refers to “the base unit” but lacks antecedent; claim 18 depends from claim 15 which does not introduce a base unit.
Claim 19 introduces an electronic control unit in alternative a but then b and c lack antecedent for the term in the same manner as above.
Claim 21 introduces a bypass line in alternative a but then b-d lack antecedent for the term in the same manner as above.
Claim 22 introduces a replacement indicator in alternative a but then b-e lack antecedent for the term in the same manner as above.
Claim 23 introduces a mount in alternative a but then b lacks antecedent for the term in the same manner as above.
Claim 25 lacks antecedent because alternative a narrows the electrical property to conductivity, but b then lacks antecedent for the term.
Claim 26 introduces a sequence of measurements in alternative a but then b and c lack antecedent for the term in the same manner as above.  C similarly requires antecedent to b for the sequence of ratios.
Claim 27 depends from claim 26 and incorporates its indefiniteness.
	Claim 28 depends from claim 24, which does not introduce ratio_exhaust required by step e.  That limitation is introduced in claim 27.  Additionally, claim 28 appears to be structured to represent alternative manners of calculating ratio_warning (at least given steps b-d) but does not comprise at least one of the steps, in contrast to several other dependent claims.  As such it is not clear whether claim 28 is intended to require all claimed calculations simultaneously, or whether they represent alternatives.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 15-21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dopslaff et al (EP 2 481 713 A1) in view of Conradt (US PGPub 2014/0054211 A1).
	With respect to claim 15, Dopslaff teaches a water softening system with an ion exchange resin, automatic blending arrangement, first conductivity sensor for inflow, second conductivity sensor for outflow, and an automatic control to signal exhaustion [0001].  A flow meter (13) is also provided to measure flow of water through the device [0035].

    PNG
    media_image1.png
    793
    501
    media_image1.png
    Greyscale

	Dopslaff essentially differs from the instant claims in that Dopslaff does not teach the use of a resin which is primarily in the hydrogen form but which is buffered with potassium, sodium, or lithium.
	However, Conradt teaches liquid conditioning systems e.g. for water [Abs] which may be employed for softening purposes [0015] and which may specifically employ an ion exchange resin (e.g. a weakly acidic cation exchange resin) that is loaded in the hydrogen form but which also contains a portion which is loaded with a different counter-ion species such as sodium or potassium [0050], and that the ratio is chosen to control the pH of the water [0053].

	With respect to claim 16, the instant claim language is sufficiently broad to be read on Dopslaff’s taught system, which includes ion exchangers, sensors, flow paths, a control head, etc. [0052, Fig. 1].  Further, the exchanger may be designed to be replaceable [0014].  Finally, see MPEP 2144.04 V.B; making parts e.g. sensors integral would be an obvious engineering choice for one of ordinary skill in the art.
	With respect to claim 17, the system of Dopslaff contains at least the claimed flow path arrangements, i.e. an inlet (2) for the broader system which feeds into an inlet of the filter, a flow path through the filter, an outlet from the filter which connects to an outlet (3) of the broader system [Fig. 1].
	With respect to claim 18, Dopslaff teaches conductivity sensors (11), (12) as above, which are positioned suitably at the inlet/outlet lines of the system [Fig. 1].
	With respect to claim 19, Dopslaff teaches an electronic control unit (18) which contains memory e.g. to store characteristic curves [0034-0036].
	With respect to claim 20, the use of a weak acid resin would at least have been obvious in view of Conradt because, as above, this may allow for both softening and pH control.  Further, Conradt teaches cartridge construction [0003] which would have been obvious to employ as a common arrangement allowing easy installation, replacement, etc.
	With respect to claim 21, as above Dopslaff teaches a bypass line controlled by a suitable valve to blend raw water with softened water to reach desired quality [0001, Fig. 1]
With respect to claim 24, Dopslaff teaches or at least suggests operating as claimed i.e. using a ratio of the conductivities to indicate exhaustion [0008, 0021].  As above, modifying to include a buffered resin would have been obvious in view of Conradt.
	With respect to claim 25, as above Dopslaff teaches measuring electrical conductivity.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dopslaff et al in view of Conradt, further in view of Stark et al (DE 10 2010 003 636 A1).
	Dopslaff teaches as above, including the presence of a display on the control unit, but is silent to specific visual or audio alarm signals for depletion.
	However, Stark teaches a very similar system for monitoring water softening devices, and teaches that the depletion condition can be signaled by way of an alarm message, using acoustic, optical, electric, or radio signals, including a message to a mobile phone or control room [0009].
	It would have been obvious to one of ordinary skill in the art to modify Dopslaff’s taught system to include visual or audio alarms as in Stark in order to provide clear indication to a user or the like that replacement or regeneration is warranted.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Dopslaff et al in view of Conradt, further in view of Hegel et al (US PGPub 2009/0211919 A1).
Dopslaff teaches as above but is silent to details of a mount or the like.
However, Hegel teaches a water treatment system [Abs] including softening, and teaches that a pre-package filtration system can be provided for ease of use and installation, including a skid and mounting frame and mounting members to which the elements may be secured [0054], and thereby allows for a single unified system to be provided for self-contained treatment.
It would have been obvious to one of ordinary skill in the art to provide a mounting arrangement in the system of Dopslaff because, as in Hegel, this allows for production of prepackaged .
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dopslaff et al in view of Conradt, further in view of Whitehead et al (US PGPub 2013/0328579 A1).
	Doplstaff teaches as above, but is silent to determination of a ratio_min from multiple measurements to use for determining the threshold ratio.
	However, Whitehead teaches methods for monitoring ion exchange effectiveness, to indicate exhaustion [Abs, 0074] and teachings forming a benchmark ratio using ultrapurified water which passes through multiple times, such that multiple measurements are at minimum suggested, and forming the benchmark at the highest purity, thereafter storing it in memory and using it as a reference for which to compare subsequent measurements [0025-0032].  Further, the system may update over time to keep track of performance [0072-0073].  While the values are described in terms of resistivity, this is a reciprocal value (and, therefore, obvious variant) of conductivity [0078].  This allows for the system to provide a more accurate overall picture of the behavior, even if changes in operating phase might drive extreme changes for periods of time [0117].
	It would have been obvious to one of ordinary skill in the art to modify Doplstaff’s taught process to include measurements of multiple passes, and measurement of the purest water i.e. ensure that the reference is the lowest possible conductivity (or highest possible resistivity) as in Whitehead, and to perform measurements over a period of time to allow for updating of behavior as in Whitehead, in order to gain the benefit of providing more accurate indication of the system’s behavior, even in cases where operating phase changes might drive temporary extremes in measurements.


Claims 15-22, 24, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al in view of Conradt.
	With respect to claim 15, Stark teaches a system for water treatment and monitoring thereof [0001] which includes measurements of water quantity flowing through a treatment tank, as well as upstream and downstream conductivity measurements i.e. untreated and treated water [0007].  The treatment may be a softening process using ion exchange [0014].
Stark essentially differs from the instant claims in that Stark does not teach the use of a resin which is primarily in the hydrogen form but which is buffered with potassium, sodium, or lithium.  Stark suggests that Na-form or H-form cation exchangers may be useful for particular tasks, but does not particularly require any specifics [0022].
	However, Conradt teaches liquid conditioning systems e.g. for water [Abs] which may be employed for softening purposes [0015] and which may specifically employ an ion exchange resin (e.g. a weakly acidic cation exchange resin) that is loaded in the hydrogen form but which also contains a portion which is loaded with a different counter-ion species such as sodium or potassium [0050], and that the ratio is chosen to control the pH of the water [0053].
	It would have been obvious to one of ordinary skill in the art to modify Stark’s taught system, which strictly require any particular ion exchange resin, to employ a resin such as that taught by Conradt which includes both the hydrogen form and the sodium (or potassium or magnesium) form of the resin in combination, to gain the benefit of controlling the pH to a desired level during softening as in Conradt.

    PNG
    media_image2.png
    784
    494
    media_image2.png
    Greyscale

With respect to claim 16, the instant claim language is sufficiently broad to be read on Stark’s taught system, which includes ion exchangers, sensors, flow paths, a control unit, etc. [Fig. 1], and which is particularly described as being provided in an overall unit which may be transportable [0024].  Further, the exchanger may be designed to be replaceable [0014].  Finally, see MPEP 2144.04 V.B; making parts e.g. sensors integral would be an obvious engineering choice for one of ordinary skill in the art.
With respect to claim 17, the system of Stark contains at least the claimed flow path arrangements, i.e. an inlet (2) for the broader system which feeds into an inlet of the treatment tank, a flow path through the tank, an outlet from the tank which connects to an outlet (3) of the broader system [Fig. 1].
	With respect to claim 18, Stark teaches conductivity sensors (5), (7) as above, which are positioned suitably at the inlet/outlet lines of the system [Fig. 1, 0055].
	With respect to claim 19, Stark teaches an electronic control unit (11) which contains memory (13) e.g. to store limit values [0041].
With respect to claim 20, the use of a weak acid resin would at least have been obvious in view of Conradt because, as above, this may allow for both softening and pH control.  Further, Stark teaches cartridge construction [0025] to allow disposal and replacement in an inexpensive manner.
	With respect to claim 21, as above Stark teaches a bypass line controlled by a suitable valve (15) to blend raw water with softened water to reach desired quality [0055, Fig. 1].
	With respect to claim 22, Stark teaches that the depletion condition can be signaled by way of an alarm message, using acoustic, optical, electric, or radio signals, including a message to a mobile phone or control room [0009].  A display is also provided on the control unit [0049].  As above, these may be based on the measurements of the sensor and calculations derived therefrom.
	With respect to claim 24, Stark teaches or at least suggests operating as claimed i.e. using a ratio of the conductivities to indicate exhaustion (using an input conductivity and a factor FK to determine a setpoint) [0001, 0015].  As above, modifying to include a buffered resin would have been obvious in view of Conradt.
	With respect to claim 25, as above Stark teaches measuring electrical conductivity.
	With respect to claim 28, as above, Stark teaches generating an alarm at a threshold value, which may be based on a ratio of output conductivity to input conductivity (using a factor FK to determine the setpoint).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stark et al in view of Conradt, further in view of Hegel et al.
Stark teaches as above but is silent to details of a mount or the like.
However, Hegel teaches a water treatment system [Abs] including softening, and teaches that a pre-package filtration system can be provided for ease of use and installation, including a skid and mounting frame and mounting members to which the elements may be secured [0054], and thereby allows for a single unified system to be provided for self-contained treatment.
.
Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al in view of Conradt, further in view of Whitehead et al.
	With respect to claim 26, Stark teaches as above, but is silent to determination of a ratio_min from multiple measurements to use for determining the threshold ratio.
	However, Whitehead teaches methods for monitoring ion exchange effectiveness, to indicate exhaustion [Abs, 0074] and teachings forming a benchmark ratio using ultrapurified water which passes through multiple times, such that multiple measurements are at minimum suggested, and forming the benchmark at the highest purity, thereafter storing it in memory and using it as a reference for which to compare subsequent measurements [0025-0032].  Further, the system may update over time to keep track of performance [0072-0073].  While the values are described in terms of resistivity, this is a reciprocal value (and, therefore, obvious variant) of conductivity [0078].  This allows for the system to provide a more accurate overall picture of the behavior, even if changes in operating phase might drive extreme changes for periods of time [0117].
	It would have been obvious to one of ordinary skill in the art to modify Doplstaff’s taught process to include measurements of multiple passes, and measurement of the purest water i.e. ensure that the reference is the lowest possible conductivity (or highest possible resistivity) as in Whitehead, and to perform measurements over a period of time to allow for updating of behavior as in Whitehead, in order to gain the benefit of providing more accurate indication of the system’s behavior, even in cases where operating phase changes might drive temporary extremes in measurements.
With respect to claim 27, Stark teaches that the system can be run in a mode in which the remaining capacity of the system is expressed [0016], which would implicitly or obviously be based on the type, preparation, and amount of buffered ion exchange resin as well as the properties of the first stream of water L1.  As best understood this would implicitly or obviously represent at least a linear relationship as claimed, given a ratio for conductivities, i.e. providing an intercept value representing the total capacity, and a slope value based on the consumption rate.  Regardless, the specific relationship i.e. linear, quadratic, or the like would represent an obvious engineering optimization for one of ordinary skill in the art, discovered through routine experimentation to accurately depict the exhaustion rate of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777